Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A failure-recovery system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for reprovisioning virtual machines by means of DVFS-aware scheduling, the method comprising: 
the system receiving notice that a job has failed due to a failure of a failed virtual machine provisioned on an active-mode physical platform; 
the system initially identifying: 
a Buffer Time that specifies a duration of time available for completing performance of the job, 
a Repair Time that specifies an estimated duration of time required to repair the failed virtual machine, 
an Active-Mode Running Time that specifies an estimated duration of time required to perform the failed job on the active-mode physical platform, and 
a Transition Time that specifies an estimated duration of time required to transfer the failed job to a second virtual machine; 
the system attempting to transfer the failed job to the second virtual machine if the Buffer Time is less than the Repair time; and 
the system attempting to repair the failed virtual machine if the Buffer Time is not less than the Repair time.

Dependent claims 2-7, 9-14, and 16-20 are allowable based on the virtue of dependency of allowable claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20180341555 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20180341555 A1: Based on the above, the data processing method, and the data processing system and the computer program product that use this method according to the exemplary embodiments of the disclosure may estimate the remaining processing time available for continuing to execute the running operation according to the transfer amount of the collected dirty pages to dynamically adjust the time of executing the running operation in the data processing cycle and determine the start time point of the operation following the running operation. Thereby, the delay time caused by the fault tolerance mechanism of the virtual machine is controlled effectively to enable the virtual machine to respond within the fixed delay time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114